DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10797894 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current App#17/062794
US Pat. No. 1079789 B2
1. A method by a session management function (SMF), the method comprising:
receiving from an access and mobility management function (AMF):
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;
sending to a policy control function:

the device type received by the SMF from the AMF;
receiving, from the policy control function, the at least one charging policy determined based on the device type;
selecting a user plane function based on the device type received by the SMF from the AMF; and
sending, to the user plane function, reporting rules based on the at least one charging policy.

receiving, by a session management function from an access and mobility management function, a first message comprising:
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;

a request for at least one charging policy for the at least one PDU session; and
the device type of the wireless device received by the session management function from the access and mobility management function via the first message;
receiving, by the session management function from the policy control function, a third message comprising the at least one charging policy determined based on the device type of the wireless device;
selecting, by the session management function, a user plane function based on the device type of the wireless device received by the session management function from the access and mobility management function via the first message; and


one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
receive, from an access and mobility management function (AMF):
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;
send to a policy control function:
a request for at least one charging policy for the at least one PDU session; and
the device type received by the SMF from the AMF;

select a user plane function based on the device type received by the SMF from the AMF; and
send, to the user plane function, reporting rules based on the at least one charging policy.

receiving, by a session management function from an access and mobility management function, a first message comprising:
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;
sending, by the session management function to a policy control function, a second message comprising:
a request for at least one charging policy for the at least one PDU session; and
the device type of the wireless device received by the session management function from the access and mobility 
receiving, by the session management function from the policy control function, a third message comprising the at least one charging policy determined based on the device type of the wireless device;
selecting, by the session management function, a user plane function based on the device type of the wireless device received by the session management function from the access and mobility management function via the first message; and
sending, by the session management function to the user plane function, a fourth message comprising reporting rules based on the at least one charging policy.

an access and mobility management function (AMF); and

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
receive, from an access and mobility management function (AMF):
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;
send to a policy control function:
a request for at least one charging policy for the at least one PDU session; and
the device type received by the SMF from the AMF;
receive, from the policy control function, the at least one charging policy determined based on the device type;

send, to the user plane function, reporting rules based on the at least one charging policy.

receiving, by a session management function from an access and mobility 
a request to establish at least one packet data unit (PDU) session for a wireless device; and
a device type of the wireless device;
sending, by the session management function to a policy control function, a second message comprising:
a request for at least one charging policy for the at least one PDU session; and
the device type of the wireless device received by the session management function from the access and mobility management function via the first message;
receiving, by the session management function from the policy control function, a third message comprising the at least one charging policy determined based on the device type of the wireless device;
selecting, by the session management function, a user plane function based on 
sending, by the session management function to the user plane function, a fourth message comprising reporting rules based on the at least one charging policy.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 5- 9, 11- 12, 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US. Pub. No. 2018/0359795 A1) in view of Dao et al. (US Pub. No. 2019/0158985 A1).

	Regarding claim 1, Baek teaches a method by a session management function (SMF), the method comprising:
	receiving from an access and mobility management function (AMF): a request to establish at least one packet data unit (PDU) session for a wireless device (see Fig. 3A, [0084]; SMF (session management function) receives PDU session establishment request message from AMF (access and mobility management function); see #s105 (operation 105)); and 
	a device type of the wireless device (see [0104].. In operation 105, the AMF 12 b transmits an SM request containing a PDU session establishment request; now SM request may include at least one or more of subscriber permanent ID, DNN, S-NSSAI, PDU session ID, AMFID, N1 SM information, user location information, access scheme type, or PEI (as device type here see [0108]). The N1 SM information may contain PDU session ID and a PDU session establishment request);
	selecting a user plane function based on the device type received by the SMF from the AMF (see Fig. 3A; #s117; [0121]); and
	sending, to the user plane function, reporting rules based on the at least one charging policy (see Fig. 3A, #s121 (i.e. fourth message); [0125- 0129]).
	But Baek is silent about sending to a policy control function: a request for at least one charging policy for the at least one PDU session; and the device type received by the SMF from the AMF; receiving, from the policy control function, the at least one charging policy determined based on the device type; however Dao states in Fig. 6A, #610 and [0157] the SMF 310 may send a request to establish a PDU-CAN session with the PCF 316. The message may include ED Group ID (electronic device group ID) and MB Session ID. The PCF 610 may send to the SMF the PCC rules for the ED Group and MB session; further see [0051]… The ED Group ID could be Internal-Group Identifier (ID) as defined in 3GPP TS 23.501 Version 1.3.0, published in November 2017, or Temporary Mobile Group Identifier (TMGI). The EDs 102 within a particular ED group 406 may be associated with each other by any desired criteria such as, for example, geographical location (e.g. EDs located in a particular building), function (e.g. EDs configured to perform a specific function), or service (e.g. EDs associated with a specific IoT, or V2X service or public safety, or video streaming 

	Regarding claim 2, Baek in view of Dao teaches as per claim 1, further comprising sending a request for session establishment for the at least one PDU session; Baek see Fig. 3A#121- 123, 125.

	Regarding claim 5, Baek in view of Dao teaches as per claim 1, wherein the device type comprises at least one of: an internet of things (IoT) device; a vehicle device; a cell phone; a wearable device; or a sensor for industry automation; Dao see [0051]; IOT having V2X services.

claim 6, Baek in view of Dao teaches as per claim 1, further comprising sending, to the access and mobility management function, an acknowledgment of establishment of the at least one PDU session; Baek see [0130].
	
	Regarding claim 7, Baek in view of Dao teaches as per claim 1, further comprising sending a service type comprises at least one of: a machine type communications (MTC); an ultra-reliable low-latency communications (URLLC); a vehicle-to-x communications (V2X); an internet of things (IoT); or an application type for packed data service; Baek see [0055].

	Regarding claim 8, Baek in view of Dao teaches as per claim 1, further comprising receiving, from the user plane function, an acknowledgment of establishment of a user plane session; Baek see Fig. 3A, #123.

	Regarding claim 9, Baek in view of Dao teaches as per claim 1, further comprising: send, to the policy control function, a report of at least one traffic event associated with a device type; and receiving, from the policy control function, at least one charging rule determined based on the at least one traffic event associated with the device type; see Dao Fig.7 steps 712 to720; specifically see [0216] in context with [0051] …the Internal-Group ID or the TMGI, list of ED IDs, Subscription information related to ED Group (e.g. Maximum bit rate of MB Session, Maximum traffic volume in a certain period)…; see [0216]; now refer to #716 and 720.

claim 11, Baek teaches an apparatus (see Fig. 2, #10b) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
	receive, from an access and mobility management function (AMF): a request to establish at least one packet data unit (PDU) session for a wireless device (see Fig. 3A, [0084]; SMF (session management function) receives PDU session establishment request message from AMF (access and mobility management function); see #s105 (operation 105)); and 
	a device type of the wireless device (see [0104].. In operation 105, the AMF 12 b transmits an SM request containing a PDU session establishment request; now refer to [0105] the SM request may include at least one or more of subscriber permanent ID, DNN, S-NSSAI, PDU session ID, AMFID, N1 SM information, user location information, access scheme type, or PEI (as device type here see [0108]). The N1 SM information may contain PDU session ID and a PDU session establishment request);
	select a user plane function based on the device type received by the SMF from the AMF (see Fig. 3A; #s117; [0121]); and
	send, to the user plane function, reporting rules based on the at least one charging policy (see Fig. 3A, #s121 (i.e. fourth message); [0125- 0129]).
	But Baek is silent about sending to a policy control function: a request for at least one charging policy for the at least one PDU session; and the device type received by the SMF from the AMF; receiving, from the policy control function, the at least one charging policy determined based on the device type; however Dao states in Fig. 6A, The ED Group ID could be Internal-Group Identifier (ID) as defined in 3GPP TS 23.501 Version 1.3.0, published in November 2017, or Temporary Mobile Group Identifier (TMGI). The EDs 102 within a particular ED group 406 may be associated with each other by any desired criteria such as, for example, geographical location (e.g. EDs located in a particular building), function (e.g. EDs configured to perform a specific function), or service (e.g. EDs associated with a specific IoT, or V2X service or public safety, or video streaming group, or TV broadcasting group). In some embodiments, all of the EDs 102 within a particular ED group 406 may be connected to a single (R)AN node 302. In other embodiments, the EDs 102 within a particular ED group 406 may be connected to the core network via two or more different (R)AN nodes 302. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Baek to make system more effective. Having a mechanism of sending to a policy control function: a request for at least one charging policy for the at least one PDU session; and the device type received by the SMF from the AMF; receiving, from the policy control function, the at least one charging policy determined based on the device type; greater way device type specific resource can be allocated/utilized in the communication system.

claim 12, Baek in view of Dao teaches as per claim 11, wherein the instructions, when executed by the one or more processors, further cause the SMF to send a request for session establishment for the at least one PDU session; Baek see Fig. 3A#121- 123, 125.

	Regarding claim 15, Baek in view of Dao teaches as per claim 11, wherein the device type comprises at least one of: an internet of things (IoT) device; a vehicle device; a cell phone; a wearable device; or a sensor for industry automation; Dao see [0051]; IOT having V2X services.

	Regarding claim 16, Baek in view of Dao teaches as per claim 11, wherein the instructions, when executed by the one or more processors, further cause the SMF to send, to the access and mobility management function, an acknowledgment of establishment of the at least one PDU session; Baek see [0130].

	Regarding claim 17, Baek in view of Dao teaches as per claim 11, wherein the instructions, when executed by the one or more processors, further cause the SMF to send a service type comprises at least one of: a machine type communications (MTC); an ultra-reliable low-latency communications (URLLC); a vehicle-to-x communications (V2X); an internet of things (IoT); or an application type for packed data service; Baek see [0055].

claim 18, Baek in view of Dao teaches as per claim 11, wherein the instructions, when executed by the one or more processors, further cause the SMF to receive, from the user plane function, an acknowledgment of establishment of a user plane session; Baek see Fig. 3A, #123.

	Regarding claim 19, Baek in view of Dao teaches as per claim 11, wherein the instructions, when executed by the one or more processors, further cause the SMF to:
send, to the policy control function, a report of at least one traffic event associated with a device type; and receiving, from the policy control function, at least one charging rule determined based on the at least one traffic event associated with the device type; see Dao Fig.7 steps 712 to720; specifically see [0216] in context with [0051] …the Internal-Group ID or the TMGI, list of ED IDs, Subscription information related to ED Group (e.g. Maximum bit rate of MB Session, Maximum traffic volume in a certain period)…; see [0216]; now refer to #716 and 720.

	Regarding claim 20, Baek teaches a system comprising: an access and mobility management function (AMF); and a session management function (SMF) comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
	receive, from an access and mobility management function (AMF): a request to establish at least one packet data unit (PDU) session for a wireless device (see Fig. 3A, [0084]; SMF (session management function) receives PDU session establishment request message from AMF (access and mobility management function); see #s105 (operation 105)); and 
	a device type of the wireless device (see [0104].. In operation 105, the AMF 12 b transmits an SM request containing a PDU session establishment request; now refer to [0105] the SM request may include at least one or more of subscriber permanent ID, DNN, S-NSSAI, PDU session ID, AMFID, N1 SM information, user location information, access scheme type, or PEI (as device type here see [0108]). The N1 SM information may contain PDU session ID and a PDU session establishment request);
	select a user plane function based on the device type received by the SMF from the AMF (see Fig. 3A; #s117; [0121]); and
	send, to the user plane function, reporting rules based on the at least one charging policy (see Fig. 3A, #s121 (i.e. fourth message); [0125- 0129]).
	But Baek is silent about sending to a policy control function: a request for at least one charging policy for the at least one PDU session; and the device type received by the SMF from the AMF; receiving, from the policy control function, the at least one charging policy determined based on the device type; however Dao states in Fig. 6A, #610 and [0157] the SMF 310 may send a request to establish a PDU-CAN session with the PCF 316. The message may include ED Group ID (electronic device group ID) and MB Session ID. The PCF 610 may send to the SMF the PCC rules for the ED Group and MB session; further see [0051]… The ED Group ID could be Internal-Group Identifier (ID) as defined in 3GPP TS 23.501 Version 1.3.0, published in November 2017, or Temporary Mobile Group Identifier (TMGI). The EDs 102 within a particular ED group 406 may be associated with each other by any desired criteria such as, for example, geographical location (e.g. EDs located in a particular building), function (e.g. EDs configured to perform a specific function), or service (e.g. EDs associated with a specific IoT, or V2X service or public safety, or video streaming group, or TV broadcasting group). In some embodiments, all of the EDs 102 within a particular ED group 406 may be connected to a single (R)AN node 302. In other embodiments, the EDs 102 within a particular ED group 406 may be connected to the core network via two or more different (R)AN nodes 302. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Baek to make system more effective. Having a mechanism of sending to a policy control function: a request for at least one charging policy for the at least one PDU session; and the device type received by the SMF from the AMF; receiving, from the policy control function, the at least one charging policy determined based on the device type; greater way device type specific resource can be allocated/utilized in the communication system.

Claims 3- 4, 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US. Pub. No. 2018/0359795 A1) in view of Dao et al. (US Pub. No. 2019/0158985 A1) and in further view of Chai (US Pub. No. 2019/0387373 A1).

	Regarding claim 3, Baek in view of Dao teaches as per claim 1, but Baek fails to teach about sending, to an online charging system, a request for at least one credit, the request comprising the device type; determining, by the online charging system a a subscriber type, a package type, a reward policy, rate group information, and so on, performs the credit authorization according to the rate and the account information of the subscriber, and returns corresponding credit authorization to the gateway device; see [0161- 0164]; further see Figs. 4 and 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chai with the teachings of Baek in view of Dao to make system more effective. Having a mechanism wherein sending, to an online charging system, a request for at least one credit, the request comprising the device type; determining, by the online charging system a charging credit based on the device type; and receiving, by the session management function from the online charging system, a charging credit applied to the device type, wherein the charging credit is based on the device type; greater way charging related activities based on type of a subscriber/s can be carried out in the communication system.

	Regarding claim 4, Baek in view of Dao teaches as per claim 1, but Baek fails to teach wherein the at least one charging policy comprises at least one of: an information element indicating an online charging method; an information element indicating an 

	Regarding claim 13, Baek in view of Dao teaches as per claim 11, but Baek fails to teach about wherein the instructions, when executed by the one or more processors, further cause the SMF to: send, to an online charging system, a request for at least one credit, the request comprising the device type; and receiving, by the session management function from the online charging system, a charging credit applied to the device type, wherein the charging credit is based on the device type; however Chai states in Fig. 8 steps S805, S806 and S807 regarding requesting based on the rate group 1001 delivered by the PCRF, credit authorization from an online charging system… The online charging system determines a rate according to a subscriber type, a package type, a reward policy, rate group information, and so on, performs the credit authorization according to the rate and the account information of the subscriber, and returns corresponding credit authorization to the gateway device; see [0161- 0164]; 

	Regarding claim 14.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US. Pub. No. 2018/0359795 A1) in view of Dao et al. (US Pub. No. 2019/0158985 A1) and in further view of Cai et al. (US Pub. No. 2018/0183938 A1) and in further view of CHIAVERINI et al. (US Pub. No. 2016/0337832 A1), hereafter Marc.

	Regarding claim 10, Baek in view of Dao teaches as per claim 1, but Baek fails to state about sending, to a charging system, at least one traffic event associated with a device type; and receiving, from the charging system, a charging based on the at least one traffic event associated with a device type; however Cai states in Fig. 6 and [0054] in context with [0052, 0058] regarding component 502 of network element 132 receives the resource sharing information regarding the sharing of the radio resources between MTC traffic and legacy traffic. As described above, the resource sharing information may be characterized per device ID for the mobile devices that share the radio resources. CTF 133 in network element 132 is programmed to trigger on certain chargeable events related to services provided by network element 132. Responsive to a triggering event, controller 504 (through CTF 133) collects charging information for a mobile device regarding either the MTC traffic or the legacy traffic (step 604). The charging information comprises any information that a charging system 140 may use to perform accounting or credit control for a service. For example, if CTF 133 triggers on a chargeable event for MTC device 110, then CTF 133 will collect charging information for the MTC traffic involving MTC device 110. If CTF 133 triggers on a chargeable event for legacy device 111, then CTF 133 will collect charging information for the legacy traffic involving legacy device 111. After controller 504 formats the charging information into a charging request (step 606). One example of a charging request is a Diameter Rf Accounting Request (ACR) (see [0052] it’s for OFCS (offline charging system)). Another example of a charging request is a Diameter Ro Credit Control Request (CCR). Controller 504 may therefore format the charging information related to the service into Attribute Value Pairs (AVP) of the charging request; see [0058]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cai with the teachings of Baek in view of Dao to make system more effective. Having a mechanism wherein sending to a charging system, at least one traffic event associated with a device type; greater way standardized approach can be carried out in the communication system.
	But Beak is silent about and receiving, from the charging system, a charging based on the at least one traffic event associated with a device type; however Marc teaches in [0014] regarding response message as an ACA message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Marc with the teachings of Baek in view of Dao and Cai to make system more standardized. Having a mechanism receiving, from the charging system, a charging based on the at least one traffic event associated with a device type; greater way standardized approach can be carried out in the communication system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468